 

Exhibit 10.1

 

MORTGAGE NOTE

 

Amount: (U.S. $795,000.00)

 

Date of this Note: March 29, 2019

 

FOR VALUE RECEIVED, the undersigned, SACHEM CAPITAL CORP., a New York
corporation, having a mailing address of 23 Laurel Street, Branford, Connecticut
06405 (herein referred to as the “Borrower”), promises to pay to the order of
BANKWELL BANK, having an office at 208 Elm Street, New Canaan, Connecticut 06840
(the “Lender”), the principal sum in the amount of SEVEN HUNDRED NINETY FIVE
THOUSAND AND 00/100 U.S. DOLLARS (U.S. $795,000.00), plus interest, payable at
the rate and in the manner provided in this Note (the “Loan”), together with all
taxes assessed upon said sum (other than income or franchise taxes) against the
holder, including without limitations the Lender, of this Note (the “Holder”)
and any costs and expenses, including reasonable attorneys’ fees, incurred in
the collection of this Note or in protecting or sustaining the lien of the same.

 

1.INTEREST RATE.

 

From the date hereof until March 31, 2029, the outstanding principal balance of
this Note shall bear interest, payable monthly in arrears, at a fixed rate of
five and six one hundredths (5.06%) per annum (the “Interest Rate”), on the
outstanding balance of the Loan from time to time.

 

2.1REPAYMENT.

 

The principal sum and interest shall be due and payable in monthly installments
as follows:

 

(a)       Commencing on May 1, 2019 and continuing on the same day of each
subsequent month thereafter for one hundred twenty (120) months, Borrower shall
make equal monthly payments of principal and interest payable in the amount of
four thousand seven hundred ten (10) days U.S. dollars (U.S. $4,710.15) which is
the sum required to repay the balance of the Loan amortized over a twenty-five
(25) year term at the Interest Rate.

 

(b)       The entire principal balance of the indebtedness evidenced by this
Note and all interest and other amounts payable under this Note from time to
time shall have been paid in full on March 31, 2029 (the “Maturity Date”).

 

(c)       The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.

 

2.2USE OF LOAN PROCEEDS.

 

(a)       The Borrower covenants and agrees that the proceeds of the Loan shall
be utilized to refinance the property located at 698 Main Street, Branford,
Connecticut (the “Property”).

 

(b)       The Borrower attests that the proceeds of this Note are to be used for
commercial purposes and that no part of such proceeds will be used, in whole or
in part, for purchasing or carrying any “margin security” as such term is
defined in Regulation U of the Board of Governors of the Federal Reserve System.

 

 

 

 

3.COVENANTS.

 

(i)         Debt Service Coverage Ratio: Borrower shall maintain a Debt Service
Coverage Ratio (the “DSCR Ratio”) of not less than 1.25 to 1.0, measured
annually at the end of each calendar year during the term of the Loan commencing
for the year ended December 31, 2019. “Debt Service Coverage Ratio” is
calculated as the ratio of EBITDA minus all distributions and dividends to
shareholders; to the sum of (a) interest expense accrued for such period paid in
cash at any time by Borrower, (b) CPLTD, (c) capitalized interest on mortgage
loans, and (d) amortization on any discounts on mortgage loans. CPLTD is defined
as the current portion of the loan debt paid during the applicable period.
EBITDA is defined as net income for an accounting period before provision for
payment of interest expense and federal income taxes plus depreciation and
amortization to the extent deducted from such net income during such accounting
period, all as determined by GAAP. GAAP is defined as Generally Accepted
Accounting Principals and practices consistently applied from accounting period
to accounting period.

 

(ii)        Subordinated Debt: No other financing by the Borrower will be
permitted throughout the term of this Loan without Lender’s prior written
consent, which consent shall be at Lender’s sole discretion.

 

(iii)       Demand Deposit Accounts: The Borrower will be required to maintain
its real estate operating accounts in the name of Borrower with the Lender for
the entire term of the Loan until such time as the Loan and all other
indebtedness under the Loan Documents (as hereinafter defined) are paid in full.
Failure to establish and maintain any such account(s) shall constitute a default
under the Loan.

 

(iv)       Monthly Payments: The Lender will automatically debit the monthly
mortgage payments due hereunder from the Commercial Checking Account established
with Lender pursuant to the Automatic Payment Addendum to Note attached hereto
and made a part hereof.

 

4.APPLICATION OF PAYMENTS.

 

Payments will be applied first to fully pay costs and expenses incurred by the
Lender in collecting this Note or in sustaining and/or enforcing any security
granted to secure this Note, if any, then to fully pay any outstanding late
charges or prepayment fees, then to fully pay accrued interest and the remainder
will be applied to principal.

 

5.LATE CHARGE.

 

Borrower shall pay the Lender a late charge of five (5.00%) percent of any
payment, or part thereof, including, but not limited to, the sum due upon the
Maturity Date, not received by the Lender within ten (10) days after the
installment is due, to cover the additional expenses involved in handling such
overdue installment. This charge shall be in addition to, and not in lieu of,
any other remedy the Lender may have and is in addition to any reasonable fees
and charges of any agents or attorneys which the Lender is entitled to as a
result of an Event of Default hereunder, whether authorized herein or by law.
Borrower will pay this late charge promptly.

 

6.DEFAULT.

 

Upon the occurrence of any Event of Default (as hereinafter defined), the entire
outstanding balance of this Note shall, at the option of the Lender (but, in the
case of an Event of Default under clause (iv) below, automatically), become
immediately due and payable without notice or demand, and in any event, interest
shall immediately accrue at a “default rate” which means the rate of interest
which is eighteen percent (18%) per annum, but in no event to exceed the maximum
rate allowed by law.

 

 2 

 

 

An Event of Default is defined as any one of the following:

 

(i)         The failure to pay the Loan in full on maturity, or the failure to
pay any other installment of principal and/or interest, or any other sum due
hereunder upon maturity or within ten (10) days from the date when such
installment is otherwise due and payable;

 

(ii)        The failure to pay taxes on the Loan, or any tax or assessment upon
any collateral securing the Loan, on or before the date the same shall become
delinquent;

 

(iii)       The occurrence of an Event of Default (as defined therein) under the
loan documents executed as a part of the Loan transaction (the “Loan Documents”)
(beyond any grace periods set forth in said agreements, if any);

 

(iv)       The filing by or against Borrower or any guarantor or any indemnitor
of any petition, arrangement, reorganization, or the like under any insolvency
or bankruptcy law, or the adjudication of Borrower or any indemnitor as a
bankrupt (and if such filing is involuntary, the failure to have same dismissed
within sixty (60) days from the date of filing), or the making of an assignment
for the benefit of creditors, or the appointment of a receiver for any part of
Borrower’s or any guarantor’s or any indemnitor’s properties or the admission in
writing by Borrower, any guarantor or any indemnitor of the its/his/hers
inability to pay debts as they become due;

 

(v)       Borrower’s failure to have any lien, attachment or encumbrance which
is enforced or levied against the Property without Lender’s consent (other than
the lien for ad valorem taxes not yet due) discharged, released and/or satisfied
within thirty (30) days after its recording;

 

(vi)      The occurrence of any of the following events: (a) a change, without
Lender’s prior written consent, in the nature of the use or occupancy of the
Property which materially increases the possibility of a violation of any state
or federal environmental law or regulation, (b) the failure of Borrower to
promptly contain, remove or mitigate any violation of environmental law or
regulation, or (c) Borrower’s failure to promptly upon request reimburse the
State of Connecticut, the federal government or Lender for any amounts expended
by them with respect to any violation of environmental law or regulation;

 

(vii)     The breach of any material warranty or the untruth or inaccuracy of
any material representations of Borrower or any guarantor or any indemnitor
contained in the Loan Documents;

 

(viii)    The occurrence of a default under, or demand for the payment of, any
other note or obligation of Borrower or any guarantor or any indemnitor to
Lender;

 

(ix)       The death, incapacity, or dissolution, as is applicable, of Borrower
or any guarantor or any indemnitor, or the attempted revocation or termination
by any guarantor or any indemnitor of any guaranty and/or indemnity agreement;
provided, however, upon the death of a guarantor or an indemnitor it shall not
be an Event of Default hereunder if within ninety (90) days of such death a
substitute guarantor and/or indemnitor, as applicable, acceptable to Lender in
its sole discretion shall have been provided within ninety (90) days and such
substitute guarantor and/or indemnitor executes any and all documentation
required by Lender as such substitute guarantor and/or indemnitor.

 

 3 

 

 

(x)        The passage or enforcement of any federal, state, or local law or the
rendition of a final decision of any court (other than a law or decision with
respect to a tax upon the general revenues of the Lender) in any way directly
and materially and adversely changing or affecting the Loan or lessening the net
income thereon in a fashion which is not corrected or reimbursed by the Borrower

 

(xi)       The passage or enforcement of any federal, state, or local law or the
rendition of a final decision of any court in any way impairing Lender’s ability
to charge and collect the interest stated under the Loan, including without
limitation, the ability to vary the interest payable under the Loan in
accordance with the terms hereof; or

 

(xii)      Upon failure to be in compliance with the Loan covenants, as set
forth herein beyond any applicable cure periods, if any.

 

7.PREPAYMENT.

 

The Borrower may prepay the Loan in part or in full at any time during the term
of the Loan upon payment, at the time of such prepayment, of a prepayment fee as
follows: (i) during the first (1st) year of the term of the Loan, the prepayment
fee shall be five percent (5%) of the principal prepayment; (ii) during the
second (2nd) year of the term of the Loan, the prepayment fee shall be four
percent (4%) of the principal prepayment; (iii) during the third (3rd) year of
the term of the Loan, the prepayment fee shall be three percent (3%) of the
principal prepayment; (iv) during the fourth (4th) year of the term of the Loan,
the prepayment fee shall be two percent (2%) of the principal prepayment; (v)
during the fifth (5th) year of the term of the Loan and thereafter, the
prepayment fee shall be one percent (1%) of any principal prepayment.
Notwithstanding anything to the contrary herein, there shall be no prepayment
fee due in the event Borrower makes annual prepayments (a) within ninety (90)
days of the scheduled Maturity Date; or (b) if prepayment is made exclusively
from the operating surplus cash flows generated by Borrower.

 

If the Loan shall be accelerated for any reason whatsoever pursuant to the Loan
Documents, the applicable prepayment fee in effect as of the date of such
acceleration shall be paid. All prepayments of principal shall be accompanied by
and applied first to the payment of costs and expenses, then to unpaid late
charges and prepayment fees, then to accrued and unpaid interest and the balance
on account of the unpaid principal in the inverse order of maturity. Any partial
prepayments shall not affect the Borrower’s obligation to make the regular
installments required hereunder until the Loan is fully paid.

 

8.PREJUDGMENT REMEDY WAIVER.

 

BORROWER ACKNOWLEDGES AND REPRESENTS THAT THE LOAN EVIDENCED BY THIS NOTE IS A
COMMERCIAL TRANSACTION AND THAT THE PROCEEDS OF THE LOAN SHALL NOT BE USED FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. BORROWER AND ANY SUBSEQUENT ENDORSER,
INDEMNITOR OR OTHER ACCOMMODATION MAKER HEREBY VOLUNTARILY WAIVE ANY RIGHTS TO
NOTICE OR HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES AS NOW
OR HEREAFTER AMENDED, OR AS OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE HOLDER MAY ELECT TO USE OR WHICH IT MAY AVAIL
ITSELF. THE BORROWER FURTHER WAIVES ANY REQUIREMENTS THAT LENDER OBTAIN A BOND
OR ANY SIMILAR DEVICE IN CONNECTION WITH THE EXERCISE OF ANY REMEDY OR THE
ENFORCEMENT OF ANY RIGHT HEREUNDER OR PERTAINING TO THE LOAN.

 

 4 

 

 

9.WAIVER OF RIGHT TO TRIAL BY JURY.

 

BORROWER AND ANY SUBSEQUENT ENDORSER, INDEMNITOR (FOR PURPOSES OF THIS SECTION
9) OR OTHER ACCOMMODATION MAKER (COLLECTIVELY THE “BORROWER”) WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS NOTE OR ANY CONDUCT RELATING TO THE ADMINISTRATION OR
ENFORCEMENT OF THIS NOTE OR ARISING FROM THE DEBTOR/CREDITOR RELATIONSHIP OF THE
PARTIES HERETO. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY
THE BORROWER, AND THE BORROWER ACKNOWLEDGES THAT LENDER HAS NOT MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. THE BORROWER ACKNOWLEDGES THAT THIS WAIVER MAY
DEPRIVE BORROWER OF AN IMPORTANT RIGHT AND THAT SUCH WAIVER HAS KNOWINGLY AND
VOLUNTARILY BEEN AGREED TO BY THE BORROWER. THE BORROWER FURTHER ACKNOWLEDGES
THAT BORROWER HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED BY BORROWER AND THAT BORROWER HAS HAD THE
TIME TO DISCUSS THIS WAIVER WITH HIS LEGAL COUNSEL.

 

10.DELAY IN ENFORCEMENT.

 

The liability of Borrower and any subsequent endorser, indemnitor or other
accommodation maker under this Note is unconditional and shall not be affected
by an extension of time, renewal, waiver or any other modification whatsoever,
granted or consented to by the Holder. Any failure by the Holder to exercise any
right it may have under this Note is not a waiver of the Holder’s right to
exercise the same or any other right at any other time.

 

11.CHANGES.

 

No agreement by the Holder to change, waive or release the terms of this Note
will be valid unless it is in writing and signed by Borrower and the Holder.

 

12.WAIVER.

 

BORROWER AND ANY SUBSEQUENT ENDORSER, INDEMNITOR OR OTHER ACCOMMODATION MAKER
WAIVES PRESENTMENT, DEMAND FOR PAYMENT AND NOTICE OF DISHONOR.

 

13.CONNECTICUT LAW.

 

The provisions of this Note shall be governed by the laws of the State of
Connecticut.

 

14.JURISDICTION AND VENUE.

 

Any action or proceeding to enforce or defend any rights under this Note or
under any agreement, instrument or other document contemplated hereby or related
hereto; directly or indirectly related to or connected with the Loan or the
administration or enforcement thereof; or arising from the debtor/creditor
relationship of the Borrower and the Lender shall be brought only in the
Superior Court of Connecticut or the United States District Court for the
District of Connecticut. The parties hereto agree that any proceeding instituted
in either of such courts shall be of proper venue, that such courts shall have
personal jurisdiction over the parties. Any judgment or decree obtained in any
such action or proceeding may be filed or enforced in any other appropriate
court.

 

 5 

 

 

15.RIGHT OF SET-OFF.

 

Upon the occurrence of any Event of Default, the Lender shall have the right to
set-off against the Loan all of Borrower’s deposits, credit and property now or
hereafter in the possession or control of the Lender, its agent or bailee or in
transit to it. The Lender may apply the same, or any part thereof, to the Loan
without prior notice or demand.

 

16.INVALIDITY.

 

If any provision of this Note or the application of any provision to any person
or circumstance shall be invalid or unenforceable, neither the balance of this
Note nor the application of the provision to other persons or circumstances
shall be affected.

 

17.JOINT AND SEVERAL LIABILITY, BINDING EFFECT.

 

This Note and all obligations hereunder, to the extent signed by more than one
party, shall be the joint and several obligations of each Borrower, and any
endorsers or other accommodation makers, and each provision hereof shall apply
to each and all jointly and severally. The provisions of this Note are binding
on the successors and assigns of Borrower and shall inure to the benefit of the
Lender, its successors and assigns and to subsequent Holders of this Note.

 

18.INTERPRETATION.

 

Captions and headings used in this Note are for convenience only. The term
“Borrower” and any pronoun referring thereto as used herein shall be construed
in the masculine, feminine or neuter as the context may require. The singular
includes the plural and the plural includes the singular. “Any” means any and
all.

 

19.RECOVERY OF PAYMENT.

 

To the extent the Loan is reduced or paid in full by reason of any payment to
the Lender by any subsequent accommodation maker, endorser or indemnitor, and
all or any part of such payment is rescinded, avoided or recovered from the
Lender for any reason whatsoever, including, without limitation, any proceedings
in connection with the insolvency, bankruptcy or reorganization of such
accommodation maker, endorser or indemnitor, the amount of such rescinded,
avoided or refused payment shall be added to or, in the event the Note has been
previously-paid in full, shall revive the principal balance of this Note upon
which interest may be charged at the applicable rate set forth in this Note and
shall be considered part of the Loan and all terms and provisions herein shall
thereafter apply to same.

 

 6 

 

 

20.NO VIOLATIONS OF GOVERNMENTAL PROHIBITIONS.

 

Neither the making of the Loan, nor the receipt of Loan proceeds by Borrower,
violates any law applicable to Borrower, including, without limitation, any of
the Terrorism Laws. Neither the making of the Loan, nor the receipt of Loan
proceeds by Borrower (a “Principal Party”) violates any of the Terrorism Laws
applicable to any of the Principal Parties. To Borrower’s best knowledge, no
holder of any direct or indirect equitable, legal or beneficial interest in
Borrower or any Principal Party is the subject of any of the Terrorism Laws. No
portion of the Loan proceeds will be used, disbursed or distributed by Borrower
for any purpose, or to any Person, directly or indirectly, in violation of any
law including, without limitation, any of the Terrorism Laws. As used in this
Agreement, the term “Terrorism Laws” means Executive Order 13224 issued by the
President of the United States of America, the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), and the Foreign Terrorist Organizations Sanctions Regulations
(Title 31 Part 597 of the U.S. Code of Federal Regulations), and all other
present and future federal, state and local laws, ordinances, regulations,
policies and any other requirements of any Governmental Agency (including,
without limitation, the United States Department of the Treasury Office of
Foreign Assets Control) addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war, each as hereafter supplemented, amended or
modified from time to time, and the present and future rules, regulations and
guidance documents promulgated under any of the foregoing, or under similar
laws, ordinances, regulations, policies or requirements of other States or
localities.

 

21.COMPLIANCE WITH GOVERNMENTAL PROHIBITIONS.

 

No portion of the Loan proceeds will be used, disbursed or distributed by
Borrower for any purpose, or to any Person, in violation of any law including,
without limitation, any of the Terrorism Laws. Borrower shall provide Lender
with immediate written notice (a) of any failure of any of the representations
and warranties set forth in Section 20 of this Note to be true, correct and
complete in all respects at any time, or (b) if Borrower obtains knowledge that
Borrower, or any holder at any time of any direct or indirect equitable, legal
or beneficial interest in Borrower is the subject of any of the Terrorism Laws.
Borrower shall immediately and diligently take, or cause to be immediately and
diligently taken, all necessary action to comply with all Terrorism Laws and to
cause the representations and warranties set forth in Section 20 of this Note.

 

22.SECURITY.

 

This Note is secured by, among other things, an Open-End Mortgage Deed, Security
Agreement and Fixture Filing (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Mortgage”) of even date herewith as a
valid and enforceable first priority mortgage lien on the Property.

 

REMAINDER OF PAGE LEFT BLANK

 

SIGNATURE PAGE TO FOLLOW

 

 7 

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Mortgage Note under seal as
of the day and year first hereinabove set forth.

 

SIGNED, SEALED AND DELIVERED   BORROWER: IN THE PRESENCE OF:         SACHEM
CAPITAL CORP., /s/ Peter Giannotti   a New York corporation Name: Peter
Giannotti         By:  /s/ John L. Villano /s/ Lauren Grady   Name:       John
L. Villano Name: Lauren Grady   Its:            Co-Chief Executive Officer    
Duly Authorized           By:  /s/ Jeffrey C. Villano     Name:       Jeffrey C.
Villano     Its:            Co-Chief Executive Officer     Duly Authorized

 

STATE OF CONNECTICUT )     ) ss:  Branford COUNTY OF NEW HAVEN )  

 

Before me, the undersigned, this 29th day of March 2019, before me, the
undersigned officer, personally appeared John L. Villano and Jeffrey C. Villano,
each who acknowledged himself to be a Co-Chief Executive Officer of Sachem
Capital Corp., a New York corporation, and that they in such capacity being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, each by signing the name of the corporation as Co-Chief Executive
Officer.

 

In Witness Whereof, I hereunto set my hand.

 

  /s/ Peter Giannotti   Name: Peter Giannotti   Commissioner of the Superior
Court

 

[Signature and Acknowledgement page to Mortgage Note]

 

 

 

 

